Citation Nr: 0934335	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  03-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A Board hearing was held before the undersigned Veterans Law 
Judge in January 2004.  A copy of the transcript of that 
hearing is of record.  In September 2004, the appeal was 
remanded for additional development.  Most recently, the 
appeal was denied by the RO in April 2009, and it has now 
been returned for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

By letter dated in June 2009, the Veteran requested that he 
be represented in this appeal by the service organization, 
Veterans of Foreign Wars of the United States.  As there was 
no power of attorney from the Veteran designating that 
organization to represent him on file, he was informed in 
August 2009, by letter from the Board, that he must clarify 
his wishes.  

In August 2009, the Veteran submitted a VA FORM 21-22a, 
Appointment of Individual as Claimant's Representative, in 
which he appointed the African American PTSD Association as 
his service representative in this matter.  However, there is 
no indication that the claims folder was subsequently 
referred to this service organization and a VA FORM 646, 
Statement of Accredited Representative in Appealed Case, is 
not of record.  That organization does not have a 
representative located at the Board.

It is also noted, since the last supplemental statement of 
the case was issued, that some additional evidence was 
received and there was no waiver of RO review.  That evidence 
can be reviewed by the AMC/RO while the case is undergoing 
development.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should refer this case with 
the claims folder to the Veteran's 
representative, African American PTSD 
Association, for the purpose of execution 
of VA Form 646, Statement of Accredited 
Representative in Appealed Case or other 
argument on the Veteran's behalf.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
AMC/RO must furnish him and his 
representative an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




